 HINEY PRINTING COMIPANYHiney Printing Company and Graphic Arts UnionLocal No. 246Graphic Arts Union Local No. 246 and Hiney Print-ing Company. Cases 8-CA-13856, 8-CA--14432, and 8-CB-4404June 11, 1982DECISION ANl) O)R DERBY MEMBERS JENKINS, ZIMME.RMAN. ANDHUN YlROn September 11, 1081, Administrative LawJudge Walter Ii Maloney, Jr.. issued the attachedDecision in this proceeding Thereafter, the Gener-al Counsel and Respondent Employer filed excep-tions and supporting briefs. and Respondent Unionfiled an answering brief.Pursuant' to the prov isio cl- i' Section ti(h) of theNational Labor Reiaiions Act, as amended. the Na-tional Labor Rehitionls Bloard has delegated its au-thority in this proceeding to a three-lltniber panel.The Board has considered the record and the at-tached Decisiorn i. light of the exceptions andbriefs and ha- dec ided to affirm the rulings, find-ings, and conclusions ,f tihe Aldministrative LawJudge, as modified herein. and to adopt his recom-mended Order, as nlodifiecd fte? cin.The Administrativc La.a Judge found that Re-spondent Employer violated Section 8(a)(5) of theAct by refusing to furnllish certain relevant informa-tion to the Union, by refusing to pay contractualcost-of-living adjustments, Ind by conducting acampaign among its employees designed to bringpressure on the Union to accede to the Employer'sdemands. We adopt these tindings ssith the follow-ing additional reasons for finding the Employer'scampaign among the employees to be unlawful.Here, the Employer did more than urge employ-ees to prevail upon the Union to accept the Em-ployer's bargaining denmands. rhus, at the sametime the Employer refiused to provide the Ulnionwith information necessary to evaluate its demandsfor reduction of wage rates andti other contractmodifications, it told the employees that the Unionhad not responded to its requests, but failed toinform them that the Union had requested the in-formation. In addition, the employees were askedto contact the union representative' and signifytheir approval of the Emlnployer's demands, onwhich, the Employer suggested. the employees' jobsecurity depended. Further, the Enployer an-nounced to the employecs, witholut first informingthe Union, that it was uwitiholding unilaterallytheir contractual cost-of-living increases pendingthe Union's agrcc:rment to the reduced wage rates.In these circumstmncec, the Emplovycr's conduct262 NI,kB No. .2amounted to an effort to bypass the llnion. I heEmployer's campaign among the ,niployees. there-fore, violated Section 8(a)(5). Saf,';,,y irails. Irc..233 NLRB 1078 (1977); (Goodvcar Aer;s.pae Cor':,,.ratwn, 204 NLRB 831 (1973), modified on othfrgrounds 497 F.2d 747 (6th Cir. 1974). We shallmodify the Administrali-r e I.aw Ju!dge's rt'c,!mmended Order to reflect that the nal tire of this \ in-lation is the Employer's attempt to bypass theIJnion.With respect to Responident lnion's rt&issal t(executle the mid -colrtact lmodifi aiti'n agre chriiir.la,we agree w;ith the Administrative Lass Judgl thatthere is a failure of proof that the rejiiisite dat:[',l \-al of the modification by the Into nationmal presidelltof the Graphic Arts International illi~,!. ha,l :dtcnobtained, and that Respondenti Ifnioon, lhetrc;rc,did not violate Section 8(n)(3) l,; ll, .; t, as al-leged.rle General Counsel and lth Enlp!oy er (tiheCharging Party mn Case 8-CU'-4404-) conctde h.iat.pursuant to longstanding pIiact!ie, all coll.-cti\c-bargaining agreenments made by Respondllit U(Tijiarequired approval hy the Inter!lational r i- sldnat.The very agreement the Elmployer here sought tomodify was, by its terms, subject !tlk tihe approval ofthe International president, anld wias sigrine by him.There is no claim that this requiremnent ,, as inappil-cable to modifications of the agrcenment.2The Ciae!-eral Counsel aind the Employer contenrd. how.\ er,that such approval was given in the course of .:telephone call Respondent Union's president, sBock-man, made to Interinational President Browvn.;The credited evidence regarding the telephoeaeconversation, however, falls far short of shotwingsuch approval. Bockman was asked vi htelher hehad indicated to Brown the termns of the proposedmodification and testified, "I don't know exactlywhat they were at that time." BockinAi, who pro-vided the only direct testimonn as to the c,;ivera. ation, te:;tified further that he told /lro-,vn :mri nut thlEmployer's request to negotiate a rridificait-,' alldi This requirement is part of the cons.tlstion arid bvlav.s oif t,; ,iter-rationaal Union. by which Respondent Union :s biund.2 Strict adherence to all safeguaids designed to illnsure fidl i.osiderl-lion of the colisequrences of a misd.litrat m dofift : ation ,s espeN ially im-portnnt where, as here. the nroposd mldifi.anon \,:llai ha,.e ituvo;cdthe Unions consent to cu..itantial reductionln in cntractu.i a:Pe alet.over which as ,aoi legally obigsal-d to balrgill:' The recoid is obscure as to thie ate of this call [i okman iltehiictthat he made the call prior to Februarv 4, 198l. tlie dater n whilh tIl:propo.etd muiirficator-l was atifi rd. The Adlirl .ist;Si-e las JucJgc, c!cl-iting the suhstance of Dockman's restim.mny it ihe l'.ct Ihi't the cill .almade heforc he knil-w the final ternm of the modxific.t;in. no erthcik-, re-ferred to the call as Beckmnaln's "repoctel tclerh s,e conversaconl ri .Sh-ruary 4, 1'0i1.' liccause he Februhr, 4 date f.,r Ihc -cI is mconslltlewwith the record as constried in light of the Aiminstrra:i I, .I.ag. sothcr tactial findings, sse attach i., igsSi-f;cainc it; hi, rife ri.;e i.e t tlerepored tei phon,- conerslaio ;: .-far .i. it ;,iiiorts t,. LIn di ih .i DECISIONS OF NATIONAL LABOR RELATIONS BOARDits refusal to open its books to the Union's account-ant. Brown told Bockman to "do what you cando," but to "let the members handle it, don't go inthere and influence them one way or the other,"and to keep in touch and call Brown back "if I[Bockman] do anything pro or con, because this isvery important."Although this testimony is not very clearly fo-cused, we cannot say that the Administrative LawJudge was incorrect in construing it as meaningthat Bockman's conversation with Brown occurredbefore the final proposed modification was negoti-ated, and in viewing the conversation as "nothingmore than Brown's reluctant approval for Bock-man to negotiate a wage modification and submit itto a vote." The record contains nothing that com-pels a different conclusion. Thus, the president ofthe Employer testified that, before the tentativemodification agreement was submitted to the em-ployees for their vote, Bockman told him that he(at a time which was not specified) had called In-ternational President Brown, and that Brown hadstated that Bockman "was to present it and what-ever the men decided on, what [sic] wouldhappen." Similarly, another witness who waspresent when Bockman reported the Brown con-versation to the Employer's president testified thatBockman said Brown authorized him to "take thatagreement and he could ratify the agreement...." Later, this witness testified that, prior tothe ratification meeting, Bockman said "that thiswould be an agreement that the contract will bemade with the international president and the ap-proval was granted."4These reports of Bockman'sstatements regarding his conversation with Brown,even if credited, simply are too sketchy and vagueto warrant reversing the Administrative LawJudge's findings grounded in Bockman's testimonyconcerning the telephone call.5Neither are theysufficient to create apparent authority in Bockmanto bind the International president.5In short, onIt is not clear to whom Bockman was supposed to have said this.We have reprnted the exact words of the witnesses wherever theyappeared to be crucial. As the transcript of testimony was corrected pur-suant to a motion by the General Counsel, we are reluctant to speculatethat any further clarifying corrections should have been made.While the reported statement that Bockman was authorized to "ratify"the agreement might be construed as a delegation of authority to approvethe agreement, the word "ratify" is more consistent, in these circum-stances, with the separate step of taking the agreement to the employeesfor their vote.I "Apparent authority results when the principal does something orpermits the agent to do something which reasonably leads another to be-lieve that the agent had the authority he purported to have." RetailClerks Union Local 1364, Retail Clerks International Association, AFL-CIO. et al (Food Employers Council Inc.), 240 NLRB 1127, 1131-32(1979), quoting Hawaiian Paradise Park Corporation v. Friendly Broadcast-ing Co.a, 414 F.2d 750, 756 (9th Cir. 1969). See also Hotel and RestaurantEmployees and Bartenders Union, Local 2. Hotel and Restaurant Employeesand Bartenders International Union, 4FL-CIO (Zim's Restaurants Inc.),240 NLRB 757, 760, fn. 18 (1979).the record considered as a whole, there is insuffi-cient proof that the International president ap-proved the modification expressly, or by implica-tion, or by creating an impression that he had, andthus would estop him from denying his approval.Absent such approval, Respondent Union was notrequired to execute the modification agreement.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Hiney Printing Company, Akron, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(c):"(c) Attempting to bypass its employees' dulydesignated bargaining representative."2. Substitute the attached notice for that of theAdministrative Law Judge. IIT IS FURTHER ORDERED that the complaint inCase 8-CB-4404 be, and it hereby is, dismissed inits entirety.With regard to Bockman's alleged statement that "approval was grant-ed" (whatever that may be construed to mean), there is no evidence thatsuch a representation was conveyed to the Employer.I We find it unnecessary to pass on the Administrative Law Judge'salternative finding that Bockman lacked authority to conduct the ratifi-a.tion vote only among the employees of the Employer.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT attempt to bypass our em-ployees' duly designated bargaining representa-tive.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL furnish Graphic Arts Union LocalNo. 246 the 21 separate items of financial datawhich it requested on or about April 22, 1980.158 HINEY PRINTING COMPANYWE WILL comply with the terms and condi-tions of our current collective-bargainingagreement respecting cost-of-living adjust-ments and midterm wage increases.WE WILL pay all of our lithographic em-ployees any losses in wages which they havesuffered because of our failure to pay themcost-of-living adjustments due on May 1, 1980,and November 1, 1980, and our failure to paya 20-cent-an-hour wage increase due on No-vember 1, 1980. Such payments will bear inter-est.HINEY PRINTING COMPANYDECISIONFINDINGS OF FACT1 STATEMENT OF THE CASEWALTER H. MALONEY, JR., Administrative LawJudge: This case originally came on for hearing beforeme at Akroh, Ohio, upon a consolidated unfair laborpractice complaint,' issued by the Regional Director forRegion 7, which alleges that Respondent Hiney PrintingCompany2violated Section 8(a)(1) and (5) of the Act.More particularly, the complaint in the CA cases allegesthat Respondent Employer unlawfully refused to bargainwith the Union by unilaterally refusing to pay benefits toits lithographic employees as required under the terms ofan existing collective-bargaining agreement, refused toprovide the Union with information necessary to permitit to bargain intelligently concerning the Employer's re-quest for relief from certain provisions of its existingcontract with the Union, and attempted to undermine theUnion by dealing directly with bargaining unit employ-ees. Respondent denies these allegations, except for therefusal to provide information, and contends that the in-formation requested was not relevant to the Union's bar-gaining responsibilities.Upon motions by the General Counsel and the Em-ployer, on June 18, 1981, 1 ordered that Cases 8-CA-13856 and 8-CA-14432 be consolidated for decision withCase 8-CB-4404 and that the CB case be set down forI The principal docket entries in the CA cases are as follows: Chargefiled herein by Graphic Ans Union Local 246 (herein called Union) inCase 8-CA-13.856 against the Respondent Employer on May 22, 1980;complaint issued herein by Regional Director for Region 8 on July 25,1980; Employer's answer filed on August 7, 1980; charge filed herein bythe Union against Employer in Case 8-CA-14,432, on December 5, 1980,consolidated complaint issued against Respondent Employer by RegionalDirector for Region 8, January 9, 191R; Respondent's answer to consoli-dated complaint Region 8, January 9, 1981; Respondent's answer to con-solidated complaint filed on January 20, 1981; hearing held in Akron,Ohio, on February 12, 1981; briefs filed with me by the General Counsel,the Union, aid Respondent on August 17, 1981t Respondents admit, and I find, that Hiney is an Ohio corporationwhich maintains its principal place of business in Akron, Ohio, where it isengaged in the printing business. During the course and conduct of itsbusiness, Hiney annually ships products valued in excess of S50,000 di-rectly to points and places located outside the State of Ohio. According-ly, it is an employer engaged in commerce within the meaning of Sec.2(2), (6), and (7) of the Acthearing in Cleveland, Ohio, on July 14, 1981. The com-plaint which issued in the CB casesalleges that Re-spondent Union violated Section 8(bX3) of the Act byrefusing to execute a compromise settlement and revisionof the collective-bargaining agreement which the partiesassertedly concluded on February 4, 1981. The Unionmaintains that the revision in question was never proper-ly ratified and that it is therefore under no obligation toexecute said agreement. Upon these contentions, theissues herein were joined.4I. THE UNFAIR LABOR PRACTICES AL.LEGEDA. The Alleged 8(a)(5) ViolationRespondent Employer operates what its president andoperating head, Kenneth Hiney, calls a commercial websheet head printing plant. It has been in operation forjust under 20 years. In the spring of 1980, when theevents in this case began to take place, Hiney had about50-60 employees in three organized bargaining units-lithographers, represented by the Union herein, andother employees represented by the Teamsters and theBookbinders, respectively. At that time, Hiney employedabout 27 lithographers on three shifts. At present writ-ing, it employs about 15 or 16 lithographers on twoshifts.On November 1, 1979, Respondent Employer conclud-ed a 2-year contract with the Union covering its litho-graphic employees. Hiney negotiated this contract withthe Union simultaneously with several other printingfirms in the Akron area. The contract in question alsocovered printing firms in Cleveland, where the Unionhas the bulk of its members. It called for cost-of-livingadjustments (COLA) on May 1, 1980, and November 1,1980, in the amount of 40 cents per hour for each in-crease of 1 percent in the cost-of-living index for theCleveland metropolitan area.5It also called for a 20-cent-per-hour across-the-board increase on November 1,1980.On April 9, 1980, Hiney sought a meeting of union of-ficials for the purpose of requesting relief from the eco-nomic provisions of the contract. A meeting for this pur-pose was held on April 9 in the office of Edward C. Ka-minski, Hiney's lawyer, and was attended by variousunion representatives. At this time Hiney said that therewas some possibility that the Company might have toclose because its wage rates were not competitive withthose paid in the Akron area. The union representativesasked Hiney for financial data which would support hisstatement, stating that they would give the data to anauditor for purposes of examination and analysis. On thefollowing day, Respondent Employer furnished to thes The principal docket entries in the CB case are as follows:Charge filed herein by the Employer on February II, 1981; complaintissued against the Union by Regional Director for Region 8, on March23, 1981; Respondent Union's answer filed March 25, 1981; hearing heldin Cleveland, Ohio, on July 14, 1981.4 Certain errors in the transcript have been noted and are hereby cor-rected.s The COLA increases worked out to 84 cents an hour for the sched-uled May 1. 1980, adjustment and 60 cents an hour for the scheduled No-vember I adjustment.159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's attorney, Stanley D. Gottsegen, copies of itsprofit-and-loss statements for 1977, 1978, and 1979. Gott-segen made a written request for a quarterly profit-and-loss statement for the first quarter of 1980 and this infor-mation was forwarded to him in due course.At the next meeting of the parties, which took placesome time in mid-April, Hiney made a specific requestfor wage relief. lie asked that the contract rate coveringlithographers be reduced by approximately $2 an hour toa figure assertedly paid by other printing firms in theAkron area to lithographer employees represented by theInternational Printing Pressmen's Union (IPPU). Hineyalso asked that a standard workweek be increased from35 to 40 hours per week and that COLA adjustments beeliminated. On April 15, Gottsegen wrote to Kaminski,asking him to permit a full and complete examination ofHiney's books and records so that the Union, in consid-ering Hiney's request, could fulfill the duty of represen-tation which it owed to its members. He informed Ka-minski that he was meeting with a representative ofArthur Young & Co., for the purpose of retaining theirservices in examining the information already in his pos-session.After Gottsegen had met with a representative of theArthur Young & Co.. the audit principal, MichaelVolchko, looked over the profit-and-loss statementswhich were furnished to him. After making an examina-tion, Volchko prepared a list of 21 items or questions re-quiring additional information. The list was given toGottsegen and forwarded to Respondent. The completelist of additional information requested by the Union is amatter of record. The requested data included corporateFederal income taxes for the years covered by the profit-and-loss statements, questions concerning the manner inwhich Hiney handled its inventory, a detailed listing ofreal and personal property, with an explanation of themethod for depreciation used by Hiney's accountant formachinery and equipment, and the accounting methodused to recognize sales and to record bad debts. Volchkoalso requested explanations as to why life insurance cashvalue had not increased from 1977, why there had beenincreases for rent, sales promotion, membership, dues,entertainment, subscriptions, repairs, and maintenanceduring the 3 years covered by the statements, why therehad been a large drop in machinery depreciation in 1979,and other matters which would more fully explicate theentries found on the profit-and-loss statements. Theseitems are data which are at issue in this case and whichRespondent Employer has refused to produce.In a letter dated May 5, 1980, from an attorney inGottsegen's firm to Kaminski, the Union reiterated its in-sistence in obtaining the information sought by theArthur Young & Company in order to consider Re-spondent's request for wage relief. Kaminski was also in-formed that the Union could not make any commitmentat that time to grant any wage relief despite Hiney's pleafor prompt action on his request. In this letter, Respond-ent was warned not to communicate directly with em-ployees, as Respondent had indicated it might do, but tolimit its negotiations to dealing with the Union. On May6, Respondent announced that it was not going to inple-ment the contract provision for a May I cost-of-livingadjustment. It made this announcement by sending spe-cial delivery letters to each of its lithographers whichread as follows:As you know from you work schedules and theamount of work in the shop our business is verybad. We are not able to compete with other compa-nies in the area for new business.The cost of living imcrease that went into effectMay Ist will further increase our cost of doing busi-ness and that fact, along with our non-competitivewage rates, indicated that business will not improvefor Hiney Printing Company.In anticipation of the Union's agreement to acompetitive wage rate, we are going to hold theC.O.L.A. increase due May 1, 1980, in abeyanceand hope to merge it into a new competitive rate.We have met with representatives of your Union,GAIU #66 on April 9th (almost a month ago) toask for contractual relief in order to be more com-petitive in our bids in an effort to secure more busi-ness and to continue your employment. That specif-ic relief is a more competitive wage rate and a 40hour week. To date the Union has not responded toour request.We anticipate that, unless the company securesthe relief requested, a decision will have to be madesoon as to whether or not we can continue in busi-ness.We urge you to contact your Union representa-tive and to tell them you approve of our request foreconomic relief.A copy of this letter was sent to George Bockman, theunion president.On May II, Kaminski wrote to Gottsegen requesting aresponse to its request for contract relief. He asked Gott-segen to indicate if the Union was in fact not going togrant relief. He stated that, if such relief was not forth-coming, it would be necessary for Hiney to make plansto sell or otherwise dispose of the business. A reply froma member of Gottsegen's firm stated that the Unioncould not make any appropriate reply unless-and untilRespondent provided the information sought by the audi-tor. To protect its position under the grievance and arbi-tration provisions of the contract, the Union filed agrievance protesting the fallure of the Company to grantthe May 1, COLA, but it has not proceeded to arbitra-tion in this matter.The Respondent has continued to function, although ithas reduced its operation from three shifts to two shiftsand has reduced its lithographic unit, largely through at-trition, to about 17 employees. From time to time, it au-thorizes overtime to its lithographers. On the afternoonof July 10, Hiney and his attorneys called a meeting oflithographers at the shop. No union representative otherthan the shop steward was present, although there issome evidence that fliney notified the Union of themeeting on the morning of the day it was scheduled totake place. At this meeting, Kaminski told employeesI The Union's title was: recently changed fromn Local 6 to Local 246.160 HINEY PRINTING COMPANYthat Hiney's business was bad, that the Company waslosing money, and that it was doing so because the lith-ographer's wage rate was not competitive with the ratesbeing paid in nonunion and IPPU printing shops. Hestated further that relief from the contract provisions wasstill being negotiated but, if the Company did not getrelief, the employees would in all probability lose theirjobs because the Company would go out of business. Heasked the employees to contact their union representa-tives and urge them to approve Respondent's request.On November 1. a second cost-of-living adjustmentfell due, as did a regular 20-cent-per-hour annual in-crease. Neither has been paid by Respondent. For thisasserted breach of contract, the Union filed a secondgrievance to protect itself from a contractual defense ofuntimeliness but, as in the case of the grievance over therefusal to pay the May COLA, it has not proceeded toarbitration.B. The Alleged 8(b)(3) ViolationAfter Hiney failed to secure Union and employeeagreement to a modification of the contract by dealingdirectly with them, he enlisted the support of the AkronLabor-Management Committee. This Committee was es-tablished byl the Mayor of Akron and exists for the pur-pose of preserving jobs and encouraging industry to stayin the Akron area. The Committee is headed by NateTrachsel, who is an official of the Rubber WorkersUnion.During the fall of 1980, a number of meetings wereheld between Trachsel, Hiney, Kaminski, and GeorgeBockman, president of the Respondent Union, concern-ing Hiney's insistence on contractual relief. The scope ofthe meetings grew until they involved representatives ofthe five other commercial printing shops in Akronhaving contracts with the Graphic Arts Union and em-ployee representatives from each of these shops. Duringthese meetings, Hiney reiterated his request for a $2-an-hour reduction in the basic wage rate in his contract inorder to meet the rate being paid by other shops to lith-ographers represented by the IPPU. Bockman flatly re-jected these proposals. The record is uncontradicted that,at one of these meetings, Bockman said that a ratificationvote on a proposed contract modification in any shopwould be taken among the employees of that shop onlysince not all printing shops in the Akron area were seek-ing relief.On February 2, 1981, Bockman, Kaminski, Hiney, andTrachsel met again at the premises of the Hiney PrintingCompany. They came to a tentative agreement amongthemselves on the two 1980 COLAs and the regular in-terim wage increase. This matter was at the heart of thedispute in the CA case, which was scheduled for hearingon February 12. This agreement provided for a lumpsum payment to each employee of the May COLAthrough October 31, 1980, for a waiver of the NovemberCOLA and the November interim wage increase of 20cents an hour, and for a continuation of the initial No-vember 1979 rate for the balance of the contract term.On February 3, Trachsel and Bockman took this propos-al to the employees of Respondent Employer, who mettogether on company premises at the change of shifts.The employees unanimously rejected the proposal.On the following day, the same negotiators met againand came up with a subsequent proposal which con-tained some sweeteners. According to the second pro-posal, lump sum payments would be made to each em-ployee in an amount representing the May COLA (84cents per hour) for a period running from May I throughDecember 31, 1980, and an additional amount represent-ing the November COLA (60 cents per hour), for theperiod running from November I to December 31, 1980.The employees would waive the November 20-cent in-terim increase and would continue to work under theNovember 1979 rate until May 1981, at which time theywould get a flat 20-cent increase for the balance of thecontract term.Trachsel and Bockman took the proposal to the Hineyemployees who were meeting for the second consecutiveday at the change of shift for the purpose of consideringa contract modification proposal. On this occasion, theyvoted 11 to 7 to approve the proposal which was pre-sented to them. After the vote, Trachsel and Bockmanreturned to Hiney's office and reported the vote. Bock-man told Hiney that he thought they had a contract.Hiney said he would need 60 days to get the cash to-gether to pay the lump sums required by the agreementbecause he had to sell some machinery. Bockman agreedto his request and Hiney added it to the paper containingthe initial agreement. Hiney then suggested that the sub-stance of the agreement be reported by each party to itsrespective attorneys so that they could formulate it intoproper contract language.On February 6, Bockman reported the results of theHiney negotiations to the executive board of RespondentUnion, which was holding its regular meeting in Cleve-land. The minutes of the board meeting contain the fol-lowing entry:In good conscience, the Board unanimously sup-ports a motion not to concur with the action takenon February 4 at Hiney Printing because this actiontends to undermine the wage structure of the local,and that this situation be referred back to our attor-ney for a legal solution.On the following day, Bockman held another meetingwith Hiney employees. He reported to them the actionof the executive board. At this meeting, the Hiney em-ployees reversed their earlier action and unanimouslyvoted to reject the offer they had voted to accept onFebruary 4. Eventually Hiney and his attorney learnedof this action and responded by filing the instant unfairlabor practice charge, alleging that Respondent Unionhad an obligation to execute in writing the terms of theFebruary 4 settlement.7Hiney has not yet made anylump sum payments to employees called for by theagreement.I Kaminski had already incorporated the terms of the agreement into awritten document entitled "Supplemental Agreement" and had forwardedit to Bockman as an attachment to a letter dated February 5, 1981.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. ANALYSIS AND CONCLUSIONSA. Respondent Employer's Refusal To FurnishInformationThe Supreme Court has enunciated a liberal discovery-type standard in determining the potential relevance ofinformation which has been sought in aid of a bargainingagent's responsibility. N.L.R.B. v. Acme Industrial Com-pany, 385 U.S. 432 (1967); see also Brooklyn Union GasCompany, 220 NLRB 189 (1975). It is well establishedthat, where an employer objects to a union's bargainingdemands on the basis that it is unable to afford the costof the proposal, it is under a duty to let the union see itsbooks and records so that the union can verify the truth-fulness of the employer's contention. N.L.R.B. v. TruittManufacturing Company, 351 U.S. 149 (1956). Informa-tion must be produced by an employer if it is of probableor potential relevance in assisting a labor organization inperforming its statutory duty. General Electric Corpora-tion, 199 NLRB 286 (1972); Goodyear Aerospace Corpora-tion, 204 NLRB 831 (1973).With respect to financial records, the Board has heldthat an employer must provide a union actual data andinformation concerning the cash investments and otherequities which support an existing pension plan. BeyerlChevrolet, Inc., 221 NLRB 710 (1975). If an employerrelies upon quoted data to support a contention that itcannot afford to pay a union demand, it must permit theexamination of the underlying records which supportthat data. Stamco Division, Monarch Machine Tool Com-pany, 227 NLRB 1265 (1977). Such an examination cango as far as an audit of payroll books and records, in-cluding all books of original entry, payroll records, can-celed checks, check stubs, and quarterly payroll returns.Detroit Cabinet and Door Co., 247 NLRB 1415 (1980).Normally, the duty to bargain over contract provisionsimposed by Section 8(d) of the Act does not exist duringa contract term, inasmuch as the contract is deemed tobe the fulfillment of that duty during its operativeperiod. However, there is a duty, at least on the part ofan employer, to bargain during a contract term over adecision to close its plant and upon the effects of that de-cision upon its employees. Production Molded Plastics,227 NLRB 776 (1977), enfd. 604 F.2d 451 (6th Cir.1979). Where, as here, an employer has notified theunion of the possibility that it might close and that itneeded and desired contractual relief, the same consider-ations exist concerning full disclosure of financial data inthe face of a plea of inability to pay. These consider-ations compel the same result as if the parties to this casewere in the posture of negotiating an entirely new con-tract. See Equitable Life Insurance Company, 133 NLRB1675 (1961); Goodyear Aerospace Corporation, supra;Hoerner-Waldorf Paper Products Co., 163 NLRB 772(1967).Respondent's defense to the union's demand for specif-ic in-depth information about its financial practices isbased on the fact that it was still solvent and was not infact "pleading poverty," to use its term. If telling theUnion and all of the members of the bargaining unit thatit could not afford the terms and conditions of its currentcontract is not "pleading poverty," I am at a loss toknow what the term means. Inability to pay a uniondemand need not be expressed in any set formula beforethe obligations set forth in Truitt comes into play. Anemployee need not use the magic words "can't afford."Monarch Machine Tool Company, supra. The statement"if we give any more, I don't see how we can remaincompetitive" gives rise to an obligation of financial dis-closure to back up that contention. Stanley Building Spe-cialties Company, 166 NLRB 984 (1967). Such statementsas "we can't reach your numbers," "your numbers aretoo high for us,"8and "we can't afford your total pack-age"9trigger a disclosure obligation.In this case, Hiney repeatedly told union representa-tives and its own employees that the COLA and wagescale provisions in the existing contract made it uncom-petitive with other area printing firms who paid lowerrates. This is the equivalent of a plea of inability to pay.As now Chief Justice Burger wrote in a decision ren-dered by the U.S. Court of Appeals for the District ofColumbia Circuit:The Company asserts that a claim of inability topay is not shown when the Company merely claimsthat the increases will prevent it from competing.But the inability to compete is merely the explana-tion of why the Company could not afford an eco-nomic benefit. [United Steelworkers of America [Stan-ley Artex Windows] v. N.L.R.B., 401 F.2d 434(1968).]With respect to the relevance of the informationsought to Respondent Employer's duty of financial dis-closure, it should be borne in mind that the data with-held is merely explanatory of the data which was volun-tarily furnished. The information requested did not stemfrom a union desire to engage in a fishing expedition intoHiney's books but were precise questions posed by a cer-tified public accountant and audit principal of a national-ly recognized accounting firm, who testified that such in-formation was essential in order to make the data whichhad already been supplied meaningful. In November1979, Respondent had entered into a collective-bargain-ing agreement which 6 months later it said it could notafford. The Union was understandably skeptical andwanted to know what had changed in this interim periodto bring about the Hiney's sudden inability to pay. Thereis no reason to believe that the wage rates paid by itscompetitors suddenly dropped, thereby making the con-tract provisions uncompetitive. A precipitous change inHiney's financial condition as of April 1980 necessarilyrequires a comparison of its current status with its oper-ations in previous years, and Respondent Employer ap-pears to have recognized this fact when it voluntarilysupplied the Union with profit-and-loss statements goingback 3 years. What the Union, and more precisely theUnion's retained auditor, wanted after examining thesestatements were certain explanations of what they meant.The statements appeared to be profit-and-loss statementsPnnting Pressmen's Local No. 5 v. xL.R.B., 538 F.2d 496 (2d Cir.1976).9 Latimer Brothers, 242 NLRB 50 (1979).162 HINEY PRINTING COMPANYbefore taxes. Hence, an examination of income tax re-turns was relevant as to whether its financial positionafter taxes dictated wage relief. Respondent's statementsshowed dramatic increases in such expenditures as travel,entertainment, and memberships and a dramatic decreasein depreciation on machinery, all of which would be re-flected in the bottom line of profitability in calendar year1980. The Union wanted to know why these changescame about since, if unexplained, they could indicate thatRespondent's profitability was being impaired not by un-competitive wages but by accounting changes and ex-penditures in areas other than wages which might not bejustified. With respect to all of the information requested,Volchko testified it was needed because he could not de-termine from the data provided whether or not Respond-ent was suffering a bona fide operating loss because hecould not first determine whether the figures presentedwere based on generally accepted accounting principles.In his professional judgment, until such data shouldbecome available, there was no way that any one whoexamined these statements could evaluate a claim thatwage relief was needed.1 In light of this testimony, it isclear that the data requested was at least potentially rele-vant to the ultimate question raised by the Employer inits request for wage relief. Accordingly, I conclude that,when Respondent failed and refused the Union's repeat-ed requests to provide it with the data requested in the21 items prepared by Volchko and submitted to the Em-ployer, Respondent Employer violated Section 8(a)(1)and (5) of the Act. 'B. The Refusal of Respondent Employer To Pay theCOLAs Required on May I and November I and theRegular 20-Cent Increase Due on November IThere is no question of fact about Respondent Em-ployer's contractual undertaking to pay its lithographerscost-of-living adjustments on May 1, 1980, and Novem-ber 1, 1980, in the amount of 4 cents for each I percentincrease in the cost-of-living index for the ClevelandMetropolitan area. Nor is there any factual question thatRespondent did not fulfill its contractual obligations topay its lithographers either of the two cost-of-living ad-justments or the 20-cent-per-hour annual increase in basicwage rates due November 1, 1980, and thereafter. Theonly question is whether such a breach also constitutes arefusal to bargain within the meaning of Section 8(aX5)of the Act.An unfair labor practice complaint is not a writ of spe-cial assumpsit. The basic purpose of Section 8(aX5) ofthe Act is to regulate the conduct of parties engaged incollective bargaining up to the point of written agree-ment and then leave disputes arising thereunder to thetraditional remedies of civil courts. However, where thefailure of an employer to fulfill obligations voluntarily'0 Volchko was not retained to make a recommendation on this ulti-mate question but to advise the Union as to Hiney's financial condition sothat the former could make such a determination.I Nor is this a situation in which the Company wished to bargain andthe Union agreed only to listen. Even in the absence of data, the parties,acting under the auspices of the Akron Labor-Management Committee,actually worked out a tentative agreement which is the subject of the liti-gation in the consolidated CB case. Cf. N.LR.B. v. Goodyear AerospaceCorporation. 497 F.2d 747 (6th Cir. 1974).undertaken in a collective-bargaining agreement strikes atthe statutory rights of the employees' bargaining repre-sentative or amounts to a renunciation of the principlesof collective bargaining, the Board may provide aremedy within the framework of the Act. Detroit Cabinet& Door Company, supra,: Nassau County Health FacilitiesAssociation, Inc., 227 NLRB 1680 (1977). Within thesegeneral guidelines, the Board has found it to be a viola-tion of Section 8(a)(5) for an employer unilaterally to in-stitute an incentive wage plan which supplements a wagestructure established by contract. s It is also a violationof the Act to fail to pay prospective or retroactive wageincreases required by the terms of an agreementts or torefuse to make fringe benefit payments that are requiredby contract. 4In light of these precedents, I concludethat the failure of the Employer to pay the two COLAincreases and the annual 20-cent increase amounted to arenunciation of the principles of collective bargaining,one of which is that parties to an agreement should abideby its terms, and it is no defense to the Employer that itwas financially unable to make such payments. PhoenixAir Conditioning, Inc., 231 NLRB 341 (1977). According-ly, I conclude that Respondent Employer violatedSection 8(aXl) and (5) in this regard.'5C. Undermining the UnionAs outlined more fully in General Electric Company,150 NLRB 192 (1964), it is an unfair labor practice foran employer to undermine the status of a bargainingagent by conducting a campaign among employeeswhich is designed to bring pressure upon their repre-sentative to accede to the employer's demands. It is im-material that the campaign be conducted by means ofwritten communications aimed directly to employees orby calling a meeting of employees to discuss orally thematters which should be negotiated directly with theirrepresentatives. Limpco Manufacturing Company, Inc.,225 NLRB 987 (1976); Ward Baking Company, Inc., 241NLRB 1191 (1979). On May 6, 1980, Respondent wrotea letter to each of its lithographic employees informingthem that the COLA due to be granted on May I wouldnot take place. While providing information directly toemployees might be permissible, Respondent in this casewent beyond mere notification. Hiney's letter went intothe details about the negotiations that had been takingplace with the Union during the preceding month con-s C d S Indrstris Inc, 158 NLRB 454 (1966)."a Nedco Construction Corporation, 205 NLRB 150 (1973); Inland Cltie,Inc, 241 NLRB 374 (1979); Oak Clif-Golman Baking Company, 207NLRB 1063 (1973).14 Home Refining Company, Inc, 211 NLRB 910 (1974); MerrywatherOptical Company, 240 NLRB 1213 (1979); Detroit Cabinet d Door Compa-ny. suptis Respondent urges that the Board stay its hand in ordering Respond-ent to pay the interim wage increases required by the contract and leavethe parties to the arbitration remedy set forth in the contract, citing thelargely defunct doctrine firt enunciated by the Board in Col/yer InsuiatedWire, 192 NLRB 837 (1971), and then repudiated in principal part in Gen-eral American Transportation Company, 228 NLRB 102 (1977). The con-tention is without merit. Even during its brief but celebrated existence,the Board refused to apply the Collyer doctriine to a flat refusal by anemployer to pay a contractual wage rate because, in such cases, there issimply no dispute over contract language or application for an arbitratorto resolve. Oak CliffGolman Baking Company, 202 NLRB 614 (1973).163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning his request for wage relief. He argued his posi-tion to the employees as he had done to their bargainingagent, and he urged them to contact the Union to re-quest it to accede to his request. Such a tactic far ex-ceeds the permissible limits of direct communicationamounts to a campaign among uliit members to exertpressure on their representatives to agree to the employ-er's request. Such efforts are inconsistent with an em-ployer's obligation to negotiate directly with the Unionand constitute bypassing the collective-bargaining repre-sentative. Accordingly, the issuance of Hiney's letter onMay 6 constitutes a violation of Section 8(a)(1) and (5) ofthe Act.On or about July 10, the Employer repeated thistactic. On this occasion it communicated with employeesorally at a meeting conducted on company premises in-stead of using the mail. While there is some evidencethat Hiney made a last-minute effort to inform the Unionabout this meeting, his effort in this regard was at bestdesultory. Official union spokesmen were able to bepresent upon a few hours' notice but the meeting tookplace anyhow. There is no explanation in the record whythe meeting could not have been postponed until an offi-cial union negotiator could be present.At this meeting, Hiney's lawyer spoke to the assem-bled lithographers. He told them the same thing thatcompany spokesmen had previously been saying to theunion negotiators but without avail, namely, that businesswas bad because Hiney's wage rates were not competi-tive and, if the Company did not get relief from some ofthe economic provisions of its contract, the plant wouldprobably close. As in the May 6 letter, a request wasmade to employees to contact the Union for the purposeof getting it to accede to the Hiney's request for relief.This meeting also constitutes illegal bypassing of the bar-gaining representative and, for the reasons set forthabove pertaining to Hiney's May 6 letter, constitutes arepeated violation of Section 8(a)(1) and (5) of the Act.D. Respondent Union's Refusal To Execute theSupplemental AgreementA union is entitled to condition the execution of anagreement arrived at during collective bargaining uponratification by its membership, Houchens Market v.N.L.R.B., 375 F.2d 208 (6th Cir. 1967), but such a condi-tion precedent must be known to employer's representa-tives during the bargaining sessions. Indeed, ratificationvotes as a prerequisite to final and binding agreementsare a commonplace feature of labor relations and havebeen a regular feature of the relations between Hineyand Respondent Union as long as they have maintained acollective-bargaining relationship. Up to and includingthe current agreement between these parties, every con-tract entered into by Hiney with Respondent Union wassubmitted to a vote of all of the members of RespondentUnion employed by any commercial printing firm in theAkron area before it was executed by a representative ofthe Union. Hiney was well aware of this procedure andwas long opposed to it. In 1972, he wrote to Lithogra-phers Local 6-L, the predecessor of Graphic Arts Local246, and suggested that "it would be in the best interestof both the shop and the employees to have the contractthat is ultimately negotiated ratified by only the employ-ees of Hiney. We urge your serious consideration of thissuggestion." The Union rejected Hiney's request, submit-ted the 1972 Hiney contract to a vote of all of the Akronmembership for ratification, and has continued to followthe same procedure with respect to every contract it hasnegotiated with Hiney to date, much to Hiney's displeas-ure.The contract entered into by the parties on December18, 1979, which Hiney sought to amend throughout 1980and 1981, contains another clause bearing upon the au-thority of the union negotiators to reach a final and bind-ing agreement without subsequent approval. The con-tract provides in pertinent part:This Agreement is subject to the approval of the In-ternational President. Such approval does not, how-ever, under any circumstances make the Interna-tional responsible for the observance of this con-tract or any breach thereof.The 1979-81 Agreement also contained the signature ofKenneth J. Brown, International president. The sameprovisions can be found in other contracts signed by Re-spondent Union with other employers which were intro-duced into the record in this case.The nub of the Union's contention herein is that theFebruary 4, 1981, modification was never submitted tothe Akron membership because of its ultimate rejectionby Hiney employees, was perforce never ratified by theAkron membership, and thus was never accepted by thenecessary formalities which must attend the approval ofan agreement with Hiney. Respondent Union also con-tends that the modification was also not approved by itsInternational president and that such approval is as nec-essary for a modification of the 1979-81 contract as itwas for the document which it purports to amend.The General Counsel and the Employer lay great em-phasis on Bockman's statement in the fall of 1980 toHiney, a statement never challenged by Bockman, thatratification of any contract relief agreement would betaken among the employees of the affected employeronly, since all of the commercial job shops in Akronwere not requesting contract relief. It is their contention,based upon Bockman's statement, that when Hiney em-ployees voted 11 to 7 to approve the modification sub-mitted to them on February 4, 1981, a valid agreementcame into effect at that time and Respondent Union wasobligated by Section 8(d) of the Act to put that agree-ment into writing and to abide by it.For as long as Hiney has maintained a contractual re-lationship with the Respondent Union (or its pred-ecessors), the latter has insisted that every lithographerin every Akron commercial job shop has a direct interestin the wages and benefits being paid to every other lith-ographer because every job shop is in direct competitionwith every other one. Contracts were negotiated sepa-rately but simultaneously. With rare exception, the wagesand benefits paid under every individual contract wereidentical, even though each contract was separately ex-ecuted. The device used by Akron lithographers to main-tain their wage scale has been to insist that every con-164 HINEY PRINTING COMPANYtract with every printing shop be submitted to the entireAkron membership of Respondent Union, not just to theemployees of the individual shop, for ratification beforefinal acceptance. No challenge has been leveled at the le-gality of this practice and no doubt has been assertedthat this was and continues to be the practice in theprinting industry in the Akron area.The mid-term relief demanded by Hiney was the firstexample of its kind in the history of the Akron printingindustry. There was no precedent for Hiney's requestand no procedures spelled out in any constitution orbylaw for handling such a request. Bockman testifiedthat, in the face of this unprecedented demand, he"pressed the panic button." The question remains as towhether he had the right topress the panic button onbehalf of all Akron lithographers, most of whom wereemployed by employers other than Hiney. These menhad a right to rely upon a longstanding practice of gen-eral ratification in order to protect their scale from en-croachments by an individual print shop who might seeka special exemption or a special deal having the inevita-ble effect of eroding their wages and benefits and under-mining the job opportunities available under their owncontracts.The Board long ago held that it is for the union, notthe employer with whom it is dealing, to construe themeaning of the union's internal regulations relating toratification. North Country Motors. Ltd., 146 NLRB 671(1964). It is also a well-settled principle of agency lawthat the statement of an agent concerning the existenceor extent of his authority is not admissible against hisprincipal to prove its existence or extent. Restatement ofAgency, Sec. 285. The Board has also stated repeatedlythat it will not be bound by what it calls the "technicali-ties of contract law" and will lightly infer ratification ofthe acts and statements of bargaining agent, even wheresuch acts and statements amount to "bootstrapping."Sheetmetal Workers Local 65 (Inland Steel Products Com-pany), 120 NLRB 1678 (1958); Operating Engineers Local13 (California Association of Emnployees), 123 NLRB 922;Local 100 (Duro Paper Bag Manufacturing Company,Inc.), 216 NLRB 1070 (1975), enfd. 532 F.2d 569 (6thCir. 1976). In this case, there is no dippute that theagreement which Bockman concluded with Hiney onFebruary 4, 1981, was a tentative one and that furtherapproval had to be forthcoming before it was final.There is also no dispute that Hiney knew of this require-ment at the time. The question is whether Bockman hadthe right to violate clearly established past practice andto substitute for that practice a ratification procedurehaving a substantial and adverse impact on the status ofnonvoting members by submitting the modification ofthe Hiney agreement to Hiney employees alone and con-cluding an agreement based upon the outcome of thatvote. I conclude that he did not and that the promptaction of the executive board in repudiating Bockman'saction is strong evidence that he had overstepped his au-thority. Since the Employer took no action changing itsposition based upon Bockman's purported agreement,such as making payments in accordance with the supple-mentary agreement, it is in no position to argue now thatan estoppel situation has arisen.Any question that Bockman could sua sponte revise theratification procedure in midstream and effectuate a validcontractual revision by a voting procedure different fromthe one which attended the initial agreement is renderedmoot by a second prerequisite to final union approvalcontained in the original contract and in the longstandingpractice of the parties. The 1979-81 contract explicitlyrequired that the International president approve thecontract before it became valid and so have the othercontracts which Respondent Union has concluded andwhich are in evidence. There is no suggestion that Bock-man ever said that he could conclude a substantial modi-fication of an existing agreement without abiding by a re-quirements set forth in the original contract, and his re-ported telephone conversation of February 4, 1981, withInternational President Kenneth J. Brown containednothing more than Brown's reluctant approval for Bock-man to negotiate a wage modification and submit it to avote. In no way could this conversation, which tookplace before the February 4 agreement was negotiated,be construed as an approval of a contract modificationwhich was thereafter concluded. A union has the rightto condition approval of a contract concluded by a localupon approval by an international union with which thelocal is affiliated. Standard Oil Company, 137 NLRB 690(1962); Local 9, Operating Engineers (Fountain and andGravel Company), 210 NLRB 129 (1974). This Union hasconsistently and repeatedly made such approval a condi-tion of acceptance throughout its bargaining relationshipwith Hiney. There is no reason to believe that it waivedthis important requirement at a critical juncture when itwas being asked to undo what it had accomplished in thebargaining sessions which led up to the contract whichwas now being fundamentally revised. For these reasons,I conclude that approval of the modification of the 1979-81 Hiney contract was subject to the same conditionswhich attended the original bargaining, namely, ratifica-tion by Respondent's membership in the Akron area, notjust Hiney employees, and approval by the Internationalpresident. Because these approvals had not been secured,Respondent Union was under no obligation to executethe so-called Supplementary Agreement which the Em-ployer presented to it on or about February 5, 1981. Ac-cordingly, the complaint issued herein against the Re-spondent Union should be dismissed.CONCLUSIONS OF LAW1. Respondent Hiney Printing Company is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Graphic Arts Union Local No. 246 is a labor orga-nization within the meaning of Section 2(5) of the Act.3. At all times material herein Graphic Arts UnionLocal No. 246 has been the exclusive representative forpurposes of collective bargaining for the employees ofthe Respondent in the following described unit:All lithographic production employees, excludingletterpress pressmen, linotype operators, mailing de-partment employees, bindery department employ-ees, truckdrivers, office clerical employees, guards,165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, and supervisors as definedin the Act.4. By failing and refusing to pay its lithographic em-ployees cost-of-living adjustments falling due on May 1,1980, and November 1, 1980, under the terms of its col-lective-bargaining agreement with Graphic Arts UnionLocal No. 246; by failing and refusing to pay its lithogra-phic employees a 20-cent-per-hour annual increase fallingdue on November 1, 1980, under the terms of the afore-said contract; by failing and refusing to furnish GraphicArts Union Local No. 246 certain information requestedby that Union relating to the financial operations of theCompany; and in bypassing Graphic Arts Union LocalNo. 246 by conducting a campaign among bargainingunit members aimed at bringing pressure to bear on saidUnion to force it to accede to the Employer's bargainingrequests, the Respondent Employer herein violatedSection 8(a)(1) and (5) of the Act.5. Respondent Union did not commit the unfair laborpractices alleged in the complaint in Case 8-CB-4404.6. The aforesaid unfair labor practices have a close, in-timate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent Employer has commit-ted certain unfair labor practices, I will recommend thatit be ordered to cease and desist therefrom and to takeother affirmative actions designed to effectuate the pur-poses and policies of the Act. Specifically I will recom-mend that the Respondent Employer be required to givefull force and effect to the provisions of the contract re-lating to COLA and the midterm wage adjustment, thatit provide the Union with the 21 separate items of finan-cial information which the Union requested from the Re-spondent on or about April 22, 1980, and that it ceaseand desist from bypassing the Union by conducting acampaign among bargaining unit employees designed toapply pressure on the Union to accede to the Employer'sbargaining requests. I will also recommend that theBoard require the Respondent Employer to pay to itsemployees the amounts they would have received if theEmployer had paid the contractually required COLAand midterm wage increases, with interest thereon at theadjusted prime rate used by the Internal Revenue Serv-ice for the computation of tax payments. Olympic Medi-cal Corporation, 250 NLRB 146 (1980); Isis Plumbing &Heating Co., 138 NLRB 716 (1962). I will also recom-mend that the Respondent Employer be required to postthe usual notice, advising its employees of their rightsand of the results in this case.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record hereinconsidered as a whole, and pursuant to Section 10(c) ofthe Act, I make the following recommended:ORDER' 6The Respondent, Hiney Printing Company, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to pay to its employees cost-of-living adjustments, midterm wage increases, or anyother wages or benefits required to be paid in accord-ance with the provisions of its collective-bargainingagreements.(b) Failing and refusing to furnish to Graphic ArtsUnion Local No. 246 the 21 separate items of financialdata requested by said Union on or about April 22, 1980,or any other information or data which is relevant to theperformance by the Union of its responsibility as the bar-gaining representative for the Respondent's lithographicemployees.(c) Conducting among the Respondent's employees acampaign designed to bring pressure upon Graphic ArtsUnion Local 246 to accede to its collective-bargainingrequests or otherwise bypassing Graphic Arts UnionLocal No. 246 as the collective-bargaining representativeof the Respondent's lithographic employees.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Furnish the Union the 21 separate items of financialdata requested by the Union on or about April 22, 1980.(b) Pay to Respondent's lithographic employees thesums they would have earned had the Respondent putinto effect the cost-of-living adjustments and the midtermwage increase due under the terms of the current collec-tive-bargaining agreement with Graphic Arts UnionLocal No. 246, with interest, as set forth in the sectionherein entitled "The Remedy."(c) Post at its Akron, Ohio, plant copies of the at-tached notice marked "Appendix."'7Copies of saidnotice on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and shall be maintained by it for 60consecutive days thereafter, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken to ensure that said notice is not al-tered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case 8-CB-4404 be, and it hereby is, dismissed.6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec, 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."166